COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:       Richard Culotta and Shannon Culotta v. Doubletree Hotels LLC,
                           Doubletree Management LLC, Hilton Inns LLC, Hilton Resorts
                           Corporation, Hilton Properties, Ltd. and Gal-Tex Hotel Corporation

Appellate case number:     01-18-00267-CV

Trial court case number: 2015-73364

Trial court:               295th District Court of Harris County

        On May 1, 2018, this appeal was abated until June 20, 2018, pending the trial court’s ruling
on appellants’ motion for new trial. Appellants have filed an unopposed motion (1) notifying this
Court that the motion for new trial was overruled by operation of law on June 19, 2018, and (2)
requesting that we continue to abate the appeal until the trial court’s plenary power expires on July
20, 2018. See TEX. R. CIV. P. 329b(e). The motion is GRANTED. The appeal remains abated,
treated as a closed case, and removed from this Court’s active docket until July 23, 2018.
Appellants are directed to notify this Court of the status of the proceedings by July 27, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: June 26, 2018